DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (US 6,261,708) in view of Kolker et al (US 5,898,008) and Kaushal et al (US 2003/0159657).
	Ohashi shows the device claimed including a first ceramic member (1) including an AlN-based material, a second ceramic member (2) including an AlN-based material, a joint layer disposed between the first and second member wherein the joint layer includes a rare-earth element including yttrium Y, gadolinium Gd, neodymium Nd, terbium Tb, or europium Eu, and aluminum oxide Al2O3. Also, see column 6, lines 54-3 wherein A is a rare earth element and B is Al (aluminum) and comprises no rare earth single oxide containing exclusively a rare earth element and oxygen. 
	Kolker shows it is known to provide a ceramic body that is selected from a group consisting of reaction products of oxides of aluminum and yttrium that includes yttrium aluminum perovskite, which is known as YAP and defined as YAlO3, that meets the recited perovskite oxide represented by ABO3 as claimed wherein such form is not exclusively a rare earth element and oxygen. 
	Kaushal also shows a ceramic component/piece that is formed of a mixture including yttrium aluminum perovskite (YAP) which is in the form of YAlO3 that is not exclusively a rare earth element and oxygen, and Kaushal further teaches that its ceramic component provides a good erosion and corrosion resistance in a plasma reactor chamber that is known to be exposed in high temperatures for processing wafers. 
	In view of Kolker and Kaushal, it would have been obvious to one of ordinary skill in the art to adapt Ohashi with the joining layer which includes a mixture of oxides of rare earth element and aluminum wherein the mixture of the rare earth and aluminum is provided with a perovskite oxide represented by ABO3 such as YAlO3 as an alternatively oxide mixture that is known to provide a good erosion and corrosion resistance that can withstand high heating temperature and predictably prevent contaminations due to its erosion.  

	With respect to claims 3 and 4, Ohashi shows the rare-earth element includes Gd, Nd, Tb, Eu, and Y wherein Kolker and Kaushal further shows the perovskite oxide including yttrium Y. 
Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.
With respect to Kolker and Kaushal, the applicant argues that Kolker discloses YAP as a sintering aid and Kaushal for a mixture used to form a ceramic component/piece but for joining two components together as claimed, and the applicant further argues it would have not obvious to combine with Ohashi since the YAP material introduces a non-aluminum nitride intervening third phase that is contrary to the teachings of Ohashi that renders the resulting joined body of Ohashi unsatisfactory for its intended purpose. 
The applicant’s arguments are not deemed persuasive since Ohashi teaches for using yttrium as a preferred a joining layer material when the ceramic body of Ohashi is produced by sintering. Furthermore, Ohashi discloses for the joining material that can further include other ceramic material including aluminum oxides which renders one of ordinary skill in the art to into the teachings of Kolker and/or Kaushal which uses YAP, which is known to be yttrium aluminum perovskite material, as an alternative flux or sintering material that is known to improve good erosion and corrosion resistance of a ceramic body, which is in the same field of endeavor.  
As Ohashi discloses for the joining material that includes yttrium as well as aluminum oxides, the recited joining layer that includes a perovskite oxide, which is known as YAP and defined as YAlO3, as claimed would been obvious to one of ordinary skill in the art to use such material as an alternative composition not only as a sintering aid in a ceramic body for joining but also to improve densification of the ceramic body as noted by the applicant that would render the sintered body of Ohashi that is more erosion and corrosion resistant as stated in the ground of rejection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761